Citation Nr: 1728195	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for surgical complications of pregnancy.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder, including as secondary to a right hip disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a right upper extremity disorder, including as secondary to a neck disorder.

8.  Entitlement to service connection for a left upper extremity disorder, including as secondary to a neck disorder.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a right lower extremity disorder, including as secondary to a back disorder.

11.  Entitlement to service connection for a left lower extremity disorder, including as secondary to a back disorder.

12.  Entitlement to service connection for a right knee disorder.

13.  Entitlement to service connection for a left knee disorder.

14.  Entitlement to service connection for headaches. 

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1979 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Waco, Texas currently has jurisdiction over this appeal.

These matters were remanded in July 2016 for additional development.  A supplemental statement of the case was most recently issued in October 2016.  The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  No surgical complications of pregnancy manifested during service and there are no residuals of pregnancy attributable to service.

2.  A right ankle disorder was not manifested during service or within one year of separation.  A right ankle disorder is not attributable to service.

3.  A left ankle disorder was not manifested during service or within one year of separation.  A left ankle disorder is not attributable to service.

4.  A right hip disorder was not manifested during service or within one year of separation.  A right hip disorder is not attributable to service.

5.  A left hip disorder was not manifested during service or within one year of separation.  A left hip disorder is not attributable to service.

6.  A left hip disorder is not related (causation or aggravation) to a service-connected disease or injury.

7.  A neck disorder was not manifested during service or within one year of separation.  A neck disorder is not attributable to service.

8.  A right upper extremity disorder was not manifested during service or within one year of separation.  A right upper extremity disorder is not attributable to service.

9.  A right upper extremity disorder is not related (causation or aggravation) to a service-connected disease or injury.

10.  A left upper extremity disorder was not manifested during service or within one year of separation.  A left upper extremity disorder is not attributable to service.

11.  A left upper extremity disorder is not related (causation or aggravation) to a service-connected disease or injury.

12.  A back disorder was not manifested during service or within one year of separation.  A back disorder is not attributable to service.

13.  A right lower extremity disorder was not manifested during service or within one year of separation.  A right lower extremity disorder is not attributable to service.

14.  A right lower extremity disorder is not related (causation or aggravation) to a service-connected disease or injury.

15.  A left lower extremity disorder was not manifested during service or within one year of separation.  A left lower extremity disorder is not attributable to service.

16.  A left lower extremity disorder is not related (causation or aggravation) to a service-connected disease or injury.

17.  A right knee disorder was not manifested during service or within one year of separation.  A right knee disorder is not attributable to service.

18.  A left knee disorder was not manifested during service or within one year of separation.  A left knee disorder is not attributable to service.

19.  Headaches were not manifested during service and are not attributable to service.

20.  The Veteran is not service-connected for any disabilities. 


CONCLUSIONS OF LAW

1.  Surgical complications of pregnancy were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A right ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A left ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  A right hip disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  A left hip disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  A left hip disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

7.  A neck disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8.  A right upper extremity disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

9.  A right upper extremity disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

10.  A left upper extremity disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

11.  A left upper extremity disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

12.  A back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

13.  A right lower extremity disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

14.  A right lower extremity disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

15.  A left lower extremity disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

16.  A left lower extremity disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

17.  A right knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

18.  A left knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

19.  Headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

20.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection and TDIU.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims. The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  As will be discussed below, no examination is required regarding the claim for TDIU, as the Veteran is not service connected for any disabilities.  
 
The Board also observes that the undersigned VLJ, at the Veteran's January 2016 hearing, clarified the issues on appeal and explained the concept of service connection and TDIU, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) and peripheral neuropathy are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Surgical Complications of Pregnancy

Based on the evidence of record, the Veteran's claim of service connection for a surgical complications of pregnancy must be denied.

The Veteran's service treatment records reflect that the Veteran was pregnant at separation from service.  According to the separation examination report, an intrauterine pregnancy was confirmed by an obstetrician consultation; the consultation report states that the Veteran had a normal early pregnancy.  Her last menstrual period was noted as being in June 1979.  

Review of the record shows the Veteran had a full-term pregnancy and delivery three years prior to entry to service.  

VA treatment records document that after separation from service in 1979 the Veteran had a spontaneous abortion and dilation and curettage (D&C) for incomplete abortion, a D&C and a cervical conization in 1981.  A March 2012 VA treatment report indicates that the Veteran reported a history of endometritis multiple times since the D&C.  

At the January 2016 Board hearing, the Veteran reported experiencing the following complications of the 1979 pregnancy:  unable to conceive, pain, infections, fever, treatment with injections, and D&C to remove the collar over her cervix.  

The weight of the evidence reflects that the Veteran does not have surgical complications of pregnancy related to her period of active duty.  Service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with complications of pregnancy during service.   

None of the post-service treatment records reflect complaints, treatment, or diagnoses of a gynecological disorder related to surgical complications of pregnancy.  Moreover, post-service treatment records do not show any treatment or history of a gynecological disorder related to surgical complications of pregnancy.  In this regard, the Board notes the Veteran's assertions that she had a miscarriage because she was not given prenatal vitamins or asked about her blood type and/or because she had to travel El Dorado, Illinois from Great Lakes, Illinois upon discharge from service.  The Board also notes that the Veteran's history as related to the October 2016 VA examiner indicates that, after returning home, she developed back pain and cramping, and began bleeding, and at the end of September, she had a D&C in the private sector.  She denied needing a blood transfusion or experiencing complications from the D&C and curettage.  She also reported that, in 1981, she underwent a D&C and cervical conization for an abnormal pap smear, but that all subsequent pap smears were normal.  

The Veteran is competent to report symptoms and diagnoses of any surgical complications of pregnancy identified by a medical professional, and when her symptoms were first identified.  However, she is not competent to diagnose such complications for herself or provide a nexus between any complications of pregnancy and her active service; doing so requires specific medical training and knowledge.  Moreover, the Veteran has not provided any evidence of treatment or competent diagnoses of a gynecological disorder resulting from surgical complications of pregnancy.  To the contrary, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a gynecological disorder related to surgical complications of pregnancy, and there is no indication that she reported a related diagnosis to her medical providers.  

The Board acknowledges that the Veteran's pregnancy was first diagnosed in service.  However, the Veteran's service treatment records do not indicate that she experienced any complications or had signs or symptoms of a miscarriage prior to her discharge from service.  Likewise, the Veteran has not presented any evidence of post-service surgical complications, or residuals thereof; to the contrary, the Veteran denied experiencing complications related to the 1979 D&C.  To this point, the Board points out that the Veteran has not been diagnosed with a gynecological disorder related to the surgical complications of pregnancy; examination is negative for any residuals of the miscarriage and subsequent D&C.  According to the October 2016 VA examiner, the Veteran's VA treatment records do not reflect any complaints, treatment, or diagnoses of a gynecological disorder related to service and the Veteran's D&C was resolved without complication or residuals.   See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between her service and the post-service miscarriage.  In giving her history at the October 2016 VA examination, the Veteran did not make any assertions as to a related gynecological disorder or other related symptomatology since service.  She alleges that the failure to provide prenatal care in some way contributed to her miscarriage and that her miscarriage, in turn, caused her to be unable to have any more children.  However, the Veteran's available post-service treatment records do not reflect that the Veteran had any complications related to pregnancy during service or that she had any residuals from her post-service miscarriage and subsequent D&C.  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the October 2016 VA examination report and the clinical evidence of record.  The October 2016 VA examination report clearly concluded that the Veteran does not have a gynecological disorder related to the Veteran's pregnancy during service.  The VA examiner, in determining that the Veteran did not have a gynecological disorder related to her pregnancy in service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran has a residual gynecological disorder due to her in-pregnancy or subsequent miscarriage and 1979 D&C.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In short, the weight of the evidence is against the existence of a residual gynecological disorder related to her pregnancy at separation from service.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of a gynecological disorder related to her pregnancy during or for many years after service.  Moreover, the Veteran has not provided any evidence of treatment or competent diagnoses of a residual gynecological disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of residual gynecological disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Ankles, Hips, Neck, Upper and Lower Extremities, Back, Knees, and Headaches

The Veteran's claims of entitlement to service connection for right and left ankle, knee, and hip disorders, as well as her claims of entitlement to service connection for back and neck disorders and headaches must be denied.  And by extension, her claims of entitlement to service connection of right and left upper and lower extremity disorders must be denied.  

In this case, there is no evidence of degenerative joint disease of the right and left ankles, right and left hips, right and left knees, neck or back during active duty or within one year of separation; there was also no evidence of a neurological disorder of the right and left upper and lower extremities during active duty or within one year of separation.  Rather, at time of separation, the Veteran did not report pertinent pathology.  Furthermore,  physical examination of the Veteran's head and neck, upper and lower extremities, musculoskeletal system, and spine were normal; neurological evaluation was also normal.  The Veteran's medical history does not establish a manifestation of degenerative joint disease of the ankles, knees, and hips, neck, and back, headaches, or radiculopathy of the upper and lower extremities within one year of separation and certainly does not establish that any disability was manifest to a compensable degree within one year of separation.  More specifically, according to available treatment records and the Veteran's own statements, the Veteran's degenerative joint disease did not have its onset until 2012 at the earliest (lumbar spine); the Veteran's degenerative joint disease of the knees, ankles, and cervical spine was not diagnosed until 2016.  Likewise, the Veteran reported that her headaches were diagnosed in the 1990s.  The Veteran has not alleged onset within one year of service.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Veteran is competent to report that she has degenerative joint disease of the ankles, knees, and hips, neck, and back, headaches, and radiculopathy of the extremities, and such statements are confirmed by the record.  In addition, she is competent to report when the disorders were first identified.  However, her statements linking her disabilities to her service are not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence reflects that the Veteran's degenerative joint disease of the ankles, knees, hips, neck, and back, as well as her headaches, are unrelated to her service.  And, by extension, her radiculopathy of the upper and lower extremities are unrelated to service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board notes that, in August 2014, the Veteran submitted an opinion from her treating VA nurse practitioner, M.S.  Ms. S noted that the Veteran was treated for lower left quadrant pain and right hip pain in February 1979 and a right ankle traumatic injury in March 1979, and that the Veteran now experiences hip, back, and ankle osteoarthritis.  The VA nurse practitioner opined that the Veteran's trauma from falling down the stairs in March 1979 "more likely than not precipitated her subsequent osteoarthritis." 

However, the letter from the VA nurse practitioner lacks sufficient detail, and her opinion is based solely on the Veteran's report of symptoms, diagnoses of record, and the Veteran's report of onset.  However, as previously discussed there is no evidence that the Veteran injured anything except her right ankle during the fall in service; there is also no evidence that there were any residuals of the right ankle injury; the Veteran did not report any related complaints at separation.  There is also no evidence of any other injuries in service.  The Board may not accept the medical opinions to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   Speculation does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

Moreover, the Board observes that the Veteran did not make any association between her headaches and her service until she filed her claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).   The Veteran's VA treatment records reflect that the Veteran reported that her headaches began following a 1991 motor vehicle accident.  The October 2016 VA examiner found that the Veteran's headaches are not likely caused by or the result of any injury or event during service.  The VA examiner noted that the injury associated with the Veteran's fall in service was an acute and transient condition that resolved without any residual disability, and that there is no evidence to support a diagnosis of headaches or migraines during service or within one year of separation.  The VA examiner also noted that the Veteran reported her headaches are secondary to a car accident in 1991, which was nearly 12 years after service. 

Similarly, regarding the Veteran's ankles, right hip, knees, neck, and back, the October 2016 VA examiner found that the Veteran's degenerative joint disease was not likely incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that the diagnosis of these joints is degenerative joint disease, and that the diagnosis is unrelated to the Veteran's in-service right ankle sprain.  In issuing this opinion, the VA examiner noted that the Veteran was treated for a right ankle sprain in March 1979; she was given aspirin, crutches, and an ace wrap for treatment and told to return for follow up in six days, or as needed, but there is no evidence of any further care or complaints related to the right ankle in service and the separation examination is negative for right ankle abnormalities.  The VA examiner found that the Veteran's right ankle sprain was resolved upon separation from service and noted that complete recovery from first-degree sprains and first- and second-degree strains can be expected, even without appropriate treatment.  

More specifically, regarding the Veteran's left hip, knees, back, and neck, the VA examiner also noted that there was no evidence of related pathology in service. The VA examiner noted that none of the risk factors for arthritis in the hips, knees, and ankles was incurred in or related to active duty, nor aggravated by another joint disease; the VA examiner noted that service treatment records did not show a disease or injury to the hips, knees, and ankles that can cause joint degeneration.  Instead, the VA examiner found that non-occupational risk factors including age, weight, family history, gender, and occupational risk factors more likely at play.  

Regarding the Veteran's claimed back and neck disorders, the VA examiner found that Veteran's cervical and lumbar disorders are not causally or etiologically related to an injury or event during her service.  The VA examiner noted that there is no evidence that either disorder first manifested in service, and that the cause of degenerative disc disease is unknown and likely multifactorial, and pointed out that the Veteran did not sustain trauma to her back or neck in service, and that the Veteran's age likely plays a role.  

As to the Veteran's contention that her left hip disorder and radiculopathy of the upper and lower extremities were either caused or aggravated by her right hip disorder and/or her cervical and lumbar spine disorders, because the Board found that service connection is not warranted for a left hip disorder, a cervical spine disorder, and a lumbar spine disorder, there remains no further basis for consideration of the Veteran's left hip disorder and radiculopathy of the upper and lower extremities under 38 C.F.R. § 3.310, as secondary to right hip disorder and/or her cervical and lumbar spine disorders.  The Board further notes that the October 2016 VA examiner found that there is no physical evidence to support a diagnosis of cervical radiculopathy of the upper extremities.  In short, as service connection has been denied for a right hip disorder and/or her cervical and lumbar spine disorders the assertion of a secondary relationship to a left hip disorder and radiculopathy of the upper and lower extremities fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the October 2016 VA examination reports and the clinical evidence of record.  The VA examiner is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran's degenerative joint disease of the ankles, knees, and hips, neck, and back, headaches, or radiculopathy of the upper and lower extremities are related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In short, there is no reliable evidence linking the remote degenerative joint disease of the ankles, knees, hips, neck, and back, as well as headaches and radiculopathy of the upper and lower extremities, to service, or including as secondary to a service-connected disease or injury.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of a degenerative joint disease of the ankles, knees, hips, neck, and back, as well as headaches and radiculopathy of the upper and lower extremities, during or for many years after service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for degenerative joint disease of the ankles, knees, hips, neck, and back, as well as headaches and radiculopathy of the upper and lower extremities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

In this case, the Veteran does not have any service-connected disabilities.  Because the undisputed facts show that there is no service-connected disability, and thus no legal basis upon which to consider the claim for TDIU, the claim is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for surgical complications of pregnancy is denied.

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a right upper extremity disorder is denied.

Entitlement to service connection for a left upper extremity disorder is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a right lower extremity disorder is denied.

Entitlement to service connection for a left lower extremity disorder is denied.  

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to a TDIU is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


